AMENDMENT NO. 1

to the

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

dated as of October 10, 2006

among

ECC CAPITAL CORPORATION,

BRAVO CREDIT CORPORATION,

ENCORE CREDIT CORP.,

CONQUISTAMERICA, INC.

(each as Seller jointly and severally with the other Sellers)

and

BEAR STEARNS MORTGAGE CAPITAL CORPORATION

This AMENDMENT NO. 1 (this “Amendment”), is made this 13th day of December,
2006, among ENCORE CREDIT CORP. (“ENCORE”), as seller jointly and severally with
the other sellers, BRAVO CREDIT CORPORATION, as seller jointly and severally
with the other sellers, CONQUISTAMERICA, INC, as seller jointly and severally
with the other sellers, and ECC CAPITAL CORPORATION, as seller jointly and
severally with the other sellers (each a “Seller” and collectively the
“Sellers”), and BEAR STEARNS MORTGAGE CAPITAL CORPORATION, as buyer (the
“Buyer”), to the Amended and Restated Master Repurchase Agreement, dated as of
October 10, 2006, as amended, among the Buyer and the Sellers (the “Master
Repurchase Agreement”).

RECITALS

WHEREAS, the Buyer and the Sellers have agreed to amend the Master Repurchase
Agreement as more specifically set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendment. Effective as of the Effective Date, the Master Repurchase
Agreement is hereby amended as follows:

(a) Section 2 of Annex I (Additional And Substitute Definitions) is hereby
amended by adding the following defined terms:

(i) “Commitment” means the commitment of Buyer described in Section 2 hereof.

(ii) “Committed Amount” means $1,000,000 which is only for the exclusive use of
Encore.

(iii) “Effective Date” means the later of the date hereof and the date on which
a fully executed Guarantee shall have been executed and delivered by Guarantor
to Buyer.

(iv) “Guarantor” means ECC Capital Corporation.

(v) “Guarantee” means the guarantee of the Guarantor in the form attached hereto
as Exhibit A.

(b) Section 10(a) of Annex I (Representations, Warranties and Covenants) is
hereby amended by adding the following at the end thereof:

(viii) The Guarantor has duly authorized, executed and delivered the Guarantee
and the Guarantee is in full force and effect.

(c) Section 10(c) of Annex I (Representations, Warranties and Covenants) is
hereby amended by adding the following at the end thereof:

(xviii) Seller shall promptly notify Buyer if the Guarantee has been terminated
or is otherwise no longer in full force and effect.

(d) Section 11(a) of Annex I (Events of Default; Event of Termination) is hereby
amended by adding the following at the end thereof:

(xiv) an Act of Insolvency shall have occurred with respect to Guarantor;

(xv) Guarantor shall have failed to comply in any material respect with its
obligations under the Guarantee;

(xvi) Guarantor shall have terminated the Guarantee in accordance with its
provisions and a replacement guarantor satisfactory to Buyer has not been
appointed;

(xvii) Guarantor or any of its Affiliates shall have defaulted, such default not
having previously occurred (beyond applicable notice and cure period), or failed
to perform under any note, indenture, loan agreement, guaranty, swap agreement
or any other contract, agreement or transaction to which it is a party, which
default or defaults, in aggregate, (A) results in a final judgment by any
competent court in the United States of America and involves the failure to pay
an obligation in excess of $1,000,000, or (B) results in a final judgment by any
competent court in the United States of America and permits the acceleration of
the maturity of obligations in excess of $1,000,000 by any other party to or
beneficiary of such note, indenture, loan agreement, guaranty, swap agreement or
other contract agreement or transaction.

SECTION 2. Commitment. Any provision of the Master Repurchase Agreement to the
contrary notwithstanding, Buyer agrees to purchase from Encore Mortgage Loans
conforming (as determined by Buyer in its sole discretion) to the requirements
of Purchased Mortgage Loans under the Master Repurchase Agreement having an
outstanding Market Value at any time equal to an amount not to exceed the
Committed Amount. Any Transactions in excess of the Committed Amount are totally
discretionary on the part of Buyer.

SECTION 3. Expenses. Sellers shall promptly reimburse Buyer for all
out-of-pocket costs and expenses of Buyer in connection with the preparation,
execution and delivery of this Amendment (including, without limitation, the
fees and expenses of counsel for Buyer).

SECTION 4. Representations. In order to induce the Buyer to execute and deliver
this Amendment, the Sellers hereby represent to the Buyer that (i) no Default or
Event of Default has occurred prior to the date hereof and is continuing on the
date hereof and (ii) as of the date hereof, after giving effect to this
Amendment, the Sellers are in full compliance with all of the representations
and warranties, covenants and any other terms and conditions of the Master
Repurchase Agreement and the other Program Documents. In addition, each Seller
hereby represents and warrants that no event has occurred that constitutes or
should reasonably be expected to constitute a Material Adverse Change with
respect to it.

SECTION 5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Facsimile signatures shall have the same binding effect as original
signatures.

SECTION 7. Limited Effect. Except as expressly amended and modified by this
Amendment, the Master Repurchase Agreement shall continue in full force and
effect in accordance with its terms. Reference to this Amendment need not be
made in the Master Repurchase Agreement or any other instrument or document
executed in connection therewith or herewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Master
Repurchase Agreement, any reference in any of such items to the Master
Repurchase Agreement being sufficient to refer to the Master Repurchase
Agreement as amended hereby. This Amendment and the Commitment provided for
herein shall terminate and be of no further effect simultaneously with the
termination of the Master Repurchase Agreement as provided for in Section 18(b)
thereof.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the day and year first
above written.

ECC CAPITAL CORPORATION, as a Seller jointly and severally with the other
Sellers

By:   /s/ Shahid S. Aghar
Name: Shahid S. Asghar
Title:   President and Co-Chief Executive Officer


ENCORE CREDIT CORP., as a Seller jointly and severally with the other Sellers

By:   /s/ Shahid S. Aghar
Name: Shahid S. Asghar
Title:   Executive Vice President


BRAVO CREDIT CORPORATION, as a Seller jointly and

severally with the other Sellers

By:   /s/ Shahid S. Aghar
Name: Shahid S. Asghar
Title:   President and Co-Chief Executive Officer


CONQUISTAMERICA, INC., as a Seller jointly and

severally with the other Sellers

By:   /s/ William Cook
Name:  William Cook
Title:   Chief Executive Officer


BEAR STEARNS MORTGAGE CAPITAL CORPORATION, as Buyer

By:   /s/ Paul M. Friedman
Name:  Paul M. Friedman
Title:   Senior Vice President


2